Citation Nr: 1614931	
Decision Date: 04/13/16    Archive Date: 04/26/16

DOCKET NO.  10-18 343A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim for service connection for hepatitis C.

2.  Entitlement to service connection for hepatitis A and hepatitis B.

3.  Entitlement to an initial increased rating for posttraumatic stress disorder (PTSD), evaluated as 10 percent disabling prior to January 8, 2002, and 50 percent disabling thereafter.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).

5.  Entitlement to special monthly compensation for the aid and attendance of the Veteran's spouse.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to March 1972.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in February 2007, June 2007, and July 2013 by the Baltimore, Maryland, Regional Office (RO), the Togus, Maine RO, and the Hartford, Connecticut RO of the Department of Veterans Affairs (VA).  

In March 2016, the Veteran testified at a hearing conducted at the Board's Central Office by the undersigned Veterans Law Judge.  

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the Veteran if further action is required.



REMAND

With regard to the Veteran's claim seeking to reopen service connection for hepatitis C, initial service connection claims for hepatitis A and B, and claim seeking special monthly compensation for the aid and attendance of his spouse, the Veteran timely disagreed with the rating decisions denying these claims, but has not yet been furnished with related statements of the case.  Accordingly, the claims must be remanded, to this end.  See 38 C.F.R. § 19.9(c) (2015); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

With regard to the Veteran's claim seeking higher initial ratings for his service-connected PTSD, the Veteran was last afforded a VA examination to assess the severity of his psychiatric disorder approximately nine years ago, in 2007, and the Veteran's subsequent statements indicate that the Veteran may have experienced a material change in his disability in the interim.  Thus, a new VA examination is required.  

As the Veteran asserts that his PTSD renders him unemployable, giving rise to the instant TDIU claim per Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), adjudication of this issue must be deferred, as the claim is intertwined with the remanded increased rating claim.  Moreover, the Veteran should be afforded notice applicable to this claim.

As the Veteran receives VA treatment for his PTSD, the Veteran's recent, outstanding VA treatment records must also be obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's VA treatment records dated from April 2007.  

2.  Issue a statement of the case adjudicating the Veteran's claim seeking to reopen service connection for hepatitis C, initial service connection claims for hepatitis A and B, and claim seeking special monthly compensation for the aid and attendance of his spouse.  Inform the Veteran that if he wishes to have the Board consider any adverse decision, he must file a timely substantive appeal (VA Form 9).

3.  Provide the Veteran with notice for his claim seeking a TDIU.  Send him the standard TDIU application and request that he submit the completed form.

4.  Schedule the Veteran for a VA psychiatric examination to determine the current severity of his service-connected PTSD.  The Veteran's claims file must be made available to the examiner for review.  

After reviewing the claims file and eliciting a history of the Veteran's PTSD symptoms, the examiner should conduct a clinical examination to determine the current severity of the Veteran's PTSD, to include a characterization of the effect of the Veteran's PTSD symptoms on his ability to engage in the types of tasks required in his former career as a roofing contractor.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

5.  Finally, readjudicate the Veteran's claim seeking an increased rating for his PTSD and his claim seeking entitlement to a TDIU.  If the full benefit with regard to either claim remains denied, issue a supplemental statement of the case and return the case to the Board.   

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

